Action to recover damages for the death of plaintiff’s intestate, who was killed by a train of the railroad of which defendants are receivers. Appeal by defendants from a judgment in plaintiff’s favor. Judgment reversed on the law and the facts and a new trial granted, costs to appellants to abide the event. We are of the opinion that the verdict is against the weight of the credible evidence and that the interests of justice require a new trial so there may be a clear submission of the issues of fact to another jury. Young, Carswell and Johnston, JJ., concur; Hagarty, J., with whom Davis, J., concurs, writes for reversal and dismissal of the complaint.